 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    COREY JEROME ELDER,                                 No. 2:16-cv-01925-TLN-DMC
12                        Plaintiff,
13             v.                                         ORDER
14    SILVA, et al.,
15                        Defendants.
16

17            Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.
18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District
19   of California local rules.
20            On March 23, 2021, the Magistrate Judge filed findings and recommendations herein
21   which were served on the parties and which contained notice that the parties may file objections
22   within the time specified therein. No objections to the findings and recommendations have been
23   filed.
24            The Court has reviewed the file and finds the findings and recommendations to be
25   supported by the record and the Magistrate Judge’s analysis.
26   ///
27   ///
28   ///
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1.    The findings and recommendations filed March 23, 2021, are ADOPTED IN
 3   FULL;
 4           2.    Defendants’ motion for summary judgment (ECF No. 34) is GRANTED in part
 5   and DENIED in part as follows:
 6                 a.     Defendants’ motion is granted as to the merits of Plaintiff’s claims
                          against Defendants Silva, Speers, and Ramsey, as Plaintiff cannot
 7                        prevail on the merits as to the claims against these Defendants;
 8                 b.     Defendants’ motion is denied as to the merits of Plaintiff’s claims
                          against Defendant Whitcome;
 9
                   c.     Defendants’ motion is granted as to Plaintiff’s claims against
10                        Defendants Whitcome and Brackett, as well as the portion of his
                          claim against Defendant Joksch based on denial of a sack lunch,
11                        because such claims are unexhausted;
12                 d.     Defendants’ motion as to qualified immunity is denied;
13                 e.     Defendants’ motion is granted as to Defendant Hogan for failure
                          to state a claim; and
14

15           3.    This action will proceed on the following claims against Defendant Joksch:
16                 a.     Plaintiff’s Eighth Amendment claim against Defendant Joksch
                          based on the cell move ordered on September 8, 2014; and
17
                   b.     Plaintiff’s First Amendment retaliation claim against Defendant
18                        Joksch based on the cell move ordered on September 8, 2014.
19

20   DATED: May 3, 2021
21

22
                                                                Troy L. Nunley
23                                                              United States District Judge
24

25

26

27

28
                                                     2
